Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 1, 1974, which affirmed a decision of the referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground that she voluntarily left her employment without good cause. The board’s determination of good cause is factual and, since it is supported by substantial evidence, must be affirmed (e.g. Matter of Wilensky [Catherwood], 33 AD2d 830; Matter of Imre [Catherwood], 27 AD2d 970). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Main and Reynolds, JJ., concur.